Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  undefined label “(P1-4)” used.  Appropriate correction is required.
Claim 18 is objected to because of the following informalities:  in line 1, “method according to claim 10” appears a typo.  The following action has been based on method claim 13.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-6, 9-10, 12-15 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sagey (5099245).
Regarding claims 1, 10 and 13, Sagey discloses a system and method for determining the position of an aircraft comprising
satellite to receive encoded transmissions from a radio transmitter aboard a user vehicle, Abstract, Fig. 1)
at least two receivers (ground base station and ground enhancement stations, satellites 8, Fig. 1) arranged at different locations (Pl-4) for receiving the signal emitted by the emitter
an evaluation device (inherently a device for the location system which uses satellites and ground station known positions to determine aircraft position) which is designed to determine an aircraft position based on the known positions (Pl-4) of the receivers at the time of the reception of the signal and on a characteristic of the signal emitted by the emitter and received by the receivers,
characterized in that
at least one of the receivers is located above the aircraft (satellites 8) and at least one of the receivers (ground stations) is located below the aircraft and fixedly arranged in the region of an earth surf ace, and
the evaluation means is designed to determine a vertical position (ALT) of the aircraft from the signal received by the receivers located above the aircraft and the receivers located below the aircraft and the known positions (Pl-4) of the receivers (col. 8, lines 18-40)(calculation of vertical direction and GDOP is solving vertical position inaccuracy).
Regarding claims 2, 14, Sagey discloses the system is operated with the principles of multilateration, wherein the characteristic of the signal processed by the evaluation means for determining the vertical position of the aircraft is a time of arrival (TOA) of the signal (the 
Regarding claim 6, Sagey discloses the emitter is a radar transponder of the aircraft (signal on frequency F.sub.2 is received by satellite 8 which incorporates a transponder, Fig. 3, l. 9, lines 43-47).
Regarding claims 4, 12, Sagey discloses the at least one receiver located above the aircraft is an ADS-B receiver (air traffic control system, col. 6, line 16)(an air traffic control system implies use of ADS-B receiver transmitting interrogation signal to an aircraft’s transponder) and at least one of the receivers is capable to interrogate the radar transponder of the aircraft.
Regarding claims 5, 15, Sagey discloses s operated with the principles of bistatic range determination (use of separated ground and satellite stations is a bistatic determination), wherein the characteristic of the signal processed by the evaluation means for determining the vertical position (ALT) of the aircraft is a travel time of the signal (The ground base station then calculates the position of the airborne user based upon the known locations of the satellites and the various ground enhancement stations and the time difference of arrival (TDOA) of the signals transmitted directly from the airborne user to the satellite and the relayed signals through the ground enhancement stations, )(relayed signals in a synchronized positioning system using transponder determine position with addition of travel time)(col. 3, line 66 to col. 4, line 5).
Regarding claim 9, Sagey discloses it comprises a ground based test emitter or transceiver having a known position (a ground enhancement station, clock 24 in Fig. 9/10) and usable for verifying a clock synchronization of the receivers and/or compensating a clock synchronization error of the receivers.
Regarding claim 17, Sagey discloses the method according to claim 14, characterized in that the vertical position of the aircraft determined by the other method is at least one of a barometric altitude (ALT(BARO)) and a GPS altitude of the aircraft (a satellite positioning system, summary of the invention).

Allowable Subject Matter
Claims 3, 7-8, 16, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY K LIU whose telephone number is (571)270-1338. The examiner can normally be reached on every M-F 10 AM to 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, please leave a voice message with application serial number and nature of call, a response within 24 hours can be expected during regular business days. Also, the Examiner’s supervisor Vladimir Magloire can be reached at (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/HARRY K LIU/Primary Examiner, Art Unit 3648                                                                                                                                                                                                        Tel:   	(571) 270-1338
Fax: 	(571) 270-2338
Email: harry.liu@uspto.gov